DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 7, 2021 is acknowledged.  Claims 1-4, 6-14, 16, and 19-24 are pending in the application.  Claims 5, 15, 17, and 18 have been cancelled.  Claim 23 has been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  “heat-treated liquid nutritional composition” is interpreted as a liquid nutritional composition that has undergone treatment at an elevated temperature (P5, L23-26); “hydrolyzed whey protein” is interpreted as whey protein that has been processed and/or treated in a manner intended to break peptide bonds (P8, L26-27); and “degree of hydrolyzation” is interpreted as the percentage of the total number of peptide bonds in a protein that has been cleaved during hydrolysis (P8, L32-33).
Claims 1-4, 6-14, 16, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiers et al. WO 2009072884 (hereinafter “Kiers”) in view of Sato et al. US 5882705 (hereinafter “Sato”).
With respect to claims 1-4, 6-14, 16, 19-22, and 24, Kiers discloses a liquid enteral nutritional composition comprising about 4 g – about 20 g of protein per 100 mL (claim 2), and the protein composition comprises micellar casein and caseinate (ratio of micellar casein to caseinate of 96.4: or 90:10 to 50:50) (claims 4 and 14) as well as up prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Kiers does not expressly disclose the degree of hydrolyzation of the hydrolyzed whey protein.
Sato 
Based upon the fact that Sato and Kiers similarly teach compositions comprising whey protein, Kiers discloses proteins that have not substantially been subjected to a hydrolysis process as well as hydrolyzed proteins may be added to the formulation (P6, L24-29) which is interpreted to include a wide range of degree of hydrolysis, and Sato teaches the taste and texture of the protein is contingent upon the degree of hydrolysis (if the degree of proteolysis is greater than 50%, then an undesirable bitter taste arising from peptides or amino acids will be produced and the heat treatment inactivating the enzyme to stop hydrolysis will yield a gel) as well as discloses the whey protein has excellent thermal stability such that it can withstand sterilization without forming any insoluble aggregates and high solubility as a result of its construction (C1, L15-17; C2, L30-36; and C6, L12-16 and 40-49), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of degree of hydrolysis, including the instantly claimed range of degree of hydrolysis of 1-25%, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed June 7, 2021 have been fully considered.
With respect to the 35 USC 112 rejection in the previous Office Action, Applicant’s arguments are persuasive and the 35 USC 112(b) rejection of claim 24 has been withdrawn (P6-P7).
Applicant’s arguments with respect to Kiers and Sato have been fully considered, but they are unpersuasive (P7-P8).  
Applicant argues as explained on page 8, lines 26-30 of the present application, hydrolyzed whey protein is defined as whey protein that is processed and/or treated to break peptide bonds.  The claimed compositions in the amended claims 1 and 11 comprise less than 40 wt.% whey proteins from which no peptide bonds have been cleaved, while the cleaved peptide bonds are distributed over at least 60% of the total protein molecules of the hydrolyzed whey protein.  Kiers discloses a liquid enteral nutritional composition comprising intact protein.  The intact protein is preferably a milk protein (page 6, lines 9-10). The term "intact" is defined as being non-hydrolyzed, meaning that the proteins have not, or not substantially, been subjected to a hydrolysis process (page 6, lines 24-26). "Intact milk protein" is further defined on page 10 of Kiers as "a milk protein in its native state originating from milk" (lines 23-25), in which substantially all milk proteins are intact (lines 27-28).  Although Kiers does not exclude that some peptide bonds may have been cleaved (i.e. some "minor" hydrolyzation may have taken please, which is defined as <10 wt%; see page 6, lines 29-30 of Kiers), it explicitly requires that substantially all the proteins are intact. The amended claims 1 and 11, by contrast, require that less than 40 wt.% of the whey proteins are intact, meaning that at least 60 wt.% of the proteins are not intact. The whey protein in claims 1 and 11 is therefore not "intact" according to Kiers.  Thus, a skilled artisan would not 
  Examiner disagrees.  As disclosed above, the meaning of “hydrolyzed whey protein” is interpreted as whey protein that has been processed and/or treated in a manner intended to break peptide bonds (P8, L26-27), and the meaning of “degree of hydrolyzation” is interpreted as the percentage of the total number of peptide bonds in a protein that has been cleaved during hydrolysis (P8, L32-33) based upon the definitions and descriptions provided in the instant specification.  
Additionally, while Kiers teaches the intact protein is preferably an intact milk protein, such as intact whey protein (P10, L23-30), Kiers is not limited to this embodiment since the reference also teaches the intact protein may be a protein of plant origin (P11, L7-8).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Examiner also disagrees with Applicant’s interpretation of Kiers.  There is no requirement in the reference for substantially all the proteins to be intact proteins in the nutritional composition.  As previously discussed, Kiers teaches the nutritional In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  
It is noted that while Sato does not disclose all the features of the presently claimed invention, Sato is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Due to the amendments to the claims, the nonstatutory double patenting rejection in the previous Office Action has been withdrawn (P9-P10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793